DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In response to the Election/Restriction mailed to applicant on 1/6/2022, applicant has made an election without traverse of Species (II) as shown in figures 5-9 in the reply filed on 1/28/2022. Applicant has also stated that the claims readable from the elected Species (II) are claims 1-18 and 20-28.
After review the device as disclosed in the specification and illustrated in figures 5-9, the examiner agree with applicant’s statement related to the claims readable from the elected Species (II), thus claims 1-18 and 20-28 are examined in the present office action, and claim 19 has been withdrawn from further consideration as being directed to a non-elected Species. Applicant should further note that the non-elected claim 19 will be rejoined if the linking claim 1 is later found as an allowable claim.
Priority
4.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/537,268, filed on 6/16/2017.
Drawings
5.	The drawings contain six sheets of figures 1-12 were received on 2/12/2020.  These drawings are objected by the examiner for the following reasons.
in” in figure 1 which character is not mentioned in the description. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
7.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown or the features canceled from the claims.  No new matter should be entered.
First, related to a multi-layer coating applied to the interface plane as recited in each of claims 1, 20 and 28; and
Second, the arrangement of at least one transparent layer, one of the major external surfaces of the substrate, the first lens and the multi-layer coating as recited in each of claims 1, 20 and 28.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 
Specification
8.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
9.	The disclosure is objected to because it does not have a summary of the invention. Applicant should note that while the disclosure having a section named as “DISCLOSURE OF THE INVENTION” which contains paragraphs [0005]-[0010]; however, the mentioned section is not named as a summary, and further one of the paragraphs, see paragraph [0009], refers to prior art. Appropriate correction is required.
10.	The disclosure is objected to because of the following informalities: a) In paragraph [0027] on line 12, “20” should be changed to --40--, see lines 10-11 of the paragraph; b) In . Appropriate correction is required.
Claim Objections
11.	Claims 1-18 and 20-28 are objected to because of the following informalities.  Appropriate correction is required.
a) In claim 1: 
First: on lines 2-3, “at least a first and a second major external surface” should be changed to --at least a first and a second major external surfaces--; 
Second: on line 19, “light transmitting” should be changed to --light-transmitting--, see the use of claimed language on line 2; 
Third: on line 20, what does applicant mean by “light waves coupled inside the substrate”? Applicant is respectfully invited to review the claimed language related to light waves guided between the two major surfaces of the substrate as provided in the claim on lines 2-5 and on lines 11-12. Should “light wave coupled inside the substrate” (line 20) be changed to --light waves guided between the major external surfaces of the substrate--? and 
Fourth: on line 22, “major surface” should be changed to --external surface--, see the use of claimed language on each of lines 3, 4-5, 9, 12, and 15.
b) In claim 17: on line 3, what does applicant mean by “light waves, … the image, coupled inside the substrate”? Applicant is respectfully invited to review the claimed language 
c) In claim 20: 
First, on lines 2-3 of the claim, “at least a first and a second major external surface” should be changed to --at least a first and a second major external surfaces--; and
Second, “light wave, coupled inside the substrate” (lines 12-13) be changed to --light waves, guided between the major external surfaces of the substrate--.
d) In claim 28: 
First: on lines 2-3, “at least a first and a second major external surface” should be changed to --at least a first and a second major external surfaces--; and
Second, “light wave coupled inside the substrate” (lines 13-14) be changed to --light waves guided between the major external surfaces of the substrate--.
e) The remaining claims are dependent upon the objected base claims and thus inherit the deficiencies thereof.
Claim Interpretation
12.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

13.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
14.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation is “a lens arrangement” as recited in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
15.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

16.	Claims 25 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the following reasons.
a) Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement because the specification does not 
b) Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim is rejected because the specification does not disclose the use of a lens next to both major surfaces of the substrate as recited in the claim on lines 1-4 (that recited that the lens is located next to the second major external surface of the substrate) and its base claim 20 on lines 22-25 (that recited that the lens is located next to the first major external surface of the substrate). 
17.	Claims 1-18 and 20-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the following reasons.
a) Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for use a transparent layer for optically coupling the first lens to a major external surface of the substrate, see paragraph [0031]-[0041] and figs. 5-9, does not reasonably provide enablement for use at least one transparent layer for optically coupling at least a portion of the first lens to a major external surface of the substrate. Applicant should note that the terms “at least one transparent layer” is understood as there are more than one layer and the terms “at least a portion of the first lens” is understood there is only a part/section/area/region of the first lens is coupled to the major external surface of the substrate, not the entire first lens as disclosed in the specification.  The specification does not 
b) Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for use a second transparent layer for optically coupling the second lens to a major external surface of the substrate, see paragraph [0033]-[0034] and [0040] and figs. 6 and 9, does not reasonably provide enablement for use a second  transparent layer for optically coupling at least a portion of the second lens to a major external surface of the substrate. Applicant should note that the terms “at least a portion of the second lens” is understood there is only a part/section/area/region of the first lens is coupled to the major external surface of the substrate, not the entire second lens as disclosed in the specification.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with the claim.
c) Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph,
because the specification, while being enabling for use a transparent layer for optically coupling a lens to a major external surface of the substrate, see paragraph [0031]-[0041] and figs. 5-9, does not reasonably provide enablement for use at least one transparent layer for optically coupling a lens to a major external surface of the substrate. Applicant should note that the terms “at least one transparent layer” is understood as there are more than one layer. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with the claim.
d) Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph,

e) The remaining claims are dependent upon the rejected base claims and thus inherit the deficiencies thereof.
18.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


19.	Claims 1-18 and 20-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the following reasons.
a) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the feature thereof “the major surface” (line 22) lacks a proper antecedent basis. Applicant should note that the claim recites two major external surfaces, see the claim on 
b) Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the feature thereof “the first lens is dynamically controlled” (lines 1-2) is indefinite. What does applicant mean by the mentioned feature? Does applicant intend to mean that the first lens is a dynamic lens? In other words, what is “dynamically controlled”? Further, it is completely unclear from the claim the manner in which the first lens is “dynamically controlled”. Which system is used to do “dynamically controlled” for the lens?
c) Each of claims 3 and 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the similar reasons as set forth in element b) above. In particular, what does applicant mean by the “electronically (or electro-optically) controlled”? In other words, what is “electronically (or electro-optically) controlled”? Further, it is completely unclear from the claim the manner in which the first lens is “electronically (or electro-optically) controlled”. Which system is used to do “electronically (or electro-optically) controlled” for the lens?
d) Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the following reasons:
d1) the claim is rejected by the feature thereof “the scene image and … distance” (lines 1-2). What does applicant mean by the mentioned feature? Applicant should note that the base claims 1 and 8 recite only one (external) scene image. Further, it is unclear the relationship between “the scene image” on line 1 and “the external scene image” on line 3. If they are the same then it is suggested that “the scene image” on line 1 be changed to --the external scene image--, see base claim 8 on line 3; and

e) Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the following reasons:
e1) the claim is rejected by the feature thereof “the distance” (lines 2-3) lacks a proper antecedent basis;
e2) the claim is rejected by the feature thereof “wherein the scene image and … optical system” (lines 1-3). It is unclear the relationship between “the scene image” on line 1 and “the external scene image” on line 3. If they are the same then it is suggested that “the scene image” on line 1 be changed to --the external scene image--, see base claim 8 on line 3; and
e3) the claim is rejected because it is not understood how the first lens focus the scene image to a first distance wherein the predefined distance is from the scene image to the optical system as recited in the claim. Does applicant intend to claim that the optical system is used to focus a scene image at a predefined distance from the optical system?
f) Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by the feature thereof “at least one of the first lens and the second lens is a dynamic lens” (lines 1-2). What does applicant mean by a “dynamic” lens?
g) Each of claims 14-15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the similar reason as set forth in element c) above.

i) Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the similar reason as set forth in element c) above.
j) Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the similar reason as set forth in element f) above.
k) Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the feature thereof “the external scene image” (lines 2-3) lacks a proper antecedent basis. Applicant should note that when the lens is located next to the first major surface then there is not any antecedent basis for the so-called “the external scene image”, see base claim 20 on lines 17-25.
l) Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the feature thereof “the major external surface” (line 16) lacks a proper antecedent basis. Applicant should note that the claim recites two major external surfaces, see the claim on lines 2-3 and “at least one of the major external surfaces of the substrates” on lines 9-10, thus which “major surface” does applicant mention on line 22 of the claim?
The claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 
m) The remaining claims are dependent upon the rejected base claims and thus inherit the deficiencies thereof.
Double Patenting
20.	Claim 25 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 20. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant should note that the feature that the lens is a focusing lens as recited in claim 25, line 1 is read in its base claim 20, lines 17-22. In case that the lens located next to the second major surface of the substrate is applied then such lens is NOT a focusing lens. The second lens (88) as disclosed in the specification is a collimating lens, see specification in paragraph [0033].
Claim Rejections - 35 USC § 102
21.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
22.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


23.	Claims 1, 5-12, 17-18 and 20-28, as best as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirayama (US Publication No. 2007/0070859).
Hirayama discloses an eyeglass display includes an image-display optical system (1), an image-production unit (2) and a cable (3), see paragraph [0086] and fig. 1.
a) Regarding to the features recited in present claims 1, 5-9, 17-18, 20, 25, 27 and 28, the image-display optical system (1) as disclosed in paragraphs [0086]-[0115] and shown in fig. 2 comprises the following features:
a1) the image-display optical system (1) receives an image-carrying light waves (L1) provided by the image-introduction unit (2) and an external light waves (L2) from an external screen/field;
a2) a light-transmitting substrate (11) having a plurality of surfaces including at least a first and a second major external surfaces (11-1; 11-2) and at least one edge (11a) non-parallel to the major external surfaces (11-1; 11-2) wherein the substrate (11) is configured to receive and guide light waves (L1) indicative of an image, coupled in via the at least one edge, between the major external surfaces of the substrate by internal reflection, and the substrate further 
a3) a first lens (12) disposed on an optical path of light waves (L2) incident on the substrate (11) from the external screen/field wherein the first lens (12) is disposed adjacent and separated from the major external surface (11-1) by an air layer which is understood as a transparent layer having a refractive index of 1 which is less than the refractive index of the substrate wherein the air layer is optically attached to the major external surface (11-1) of the substrate to define an interface plane, see paragraphs [0099]-[0011] and figs. 2-3;
a4) a second lens (13) disposed on an optical path of light waves (L1, L2) wherein the second lens (13) is disposed adjacent and separated from the major external surface (11-2) by an air layer which is understood as a transparent layer having a refractive index of 1 which is less than the refractive index of the substrate wherein the air layer is optically attached to the major external surface (11-2) of the substrate to define an interface plane, see paragraphs [0099]-[0011] and figs. 2-3 wherein the lens (13) focuses light waves (L1, L2) into a user’s eye;
Since the air layer between the lens (13) located adjacent to its correspond major external surface (11-2) of the substrate (11) is considered as a transparent layer having a refractive index of 1 which is less than the refractive index of the substrate, thus the difference in refractive indexes of the air layer and the substrate defines critical angle(s) such that light waves (L1) coupled/guided inside the substrate at angles different, i.e. greater than or less than, from the critical angle(s) are trapped within the substrate by total internal reflections from the interface plane between the major external surface (11-2) of the substrate and the transparent layer.

a6) the lens (13) is located next to the major external surface (11-2) of the substrate and focuses the image, corresponding to light waves (L2) passed through the substrate, and the image, corresponding to light waves (L1) guided between the major external surfaces (11-1, 11-2) of the light-transmitting substrate (11), to at least one distance for viewing by an eye of a viewer, or wherein the lens (12) is located next to the second major external surface (11-1) of the substrate (11) and passes light waves (L1) from an external scene image, different from the image provided by light waves (L1), through the substrate, for viewing by the eye of the viewer.
b) Regarding to the features recited in present claims 5
b) Regarding to the features recited in present claim 10, the lens (13) focuses the image from the light waves (L1) provided by the image-introduction unit (2) and the image from the light waves (L2) provided by an external light waves (L2) from an external screen/field to a user-controlled distance, see paragraphs [0095]-[0096];
c) Regarding to the features recited in present claim 11, the image-display optical system (1) is able to adjust in position with respect to the external field by a user to a predefined distance wherein the predefined distance is the distance between the external scene image and the optical system.
0. Thus, the lens (12) acts as a collimating lens
e) Regarding go the features recited in present claim 24, each of the lens (12, 13) is a corrective lens for correcting aberrations of the user’s eye.
Claim Rejections - 35 USC § 103
24.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

25.	Claims 2-4, 13-16 and 21-23, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama in view of Blum et al (US Publication No. 2013/0027655).
It is noted that while Hirayama discloses an image-display optical system having a substrate/light guide (11) and two lenses (12, 13) disposed on the major external surfaces (11-1; 11-2) of the substrate (11); however, Hirayama does not positively disclose that the lens is a dynamic so-called “dynamically controlled” lens as recited in each of present claims 2, 13 and 22 or a so-called “electronically (or electro-optically) controlled” as recited in each of present claims 3-4, 14-15 and 21 or a Fresnel lens as recited in each of present claims 16 and 23; however, an ophthalmic lens in the form of a dynamic lens and thus its power/magnification is varied based on a change in electrical potential is known to one skilled in the art as can be seen in the ophthalmic lens provided by Blum et al, see paragraphs [0010]-[0025], for example. It is also noted that the ophthalmic lens can form as a Fresnel lens, see paragraph [0096], for example. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the image-display optical system provided by Hirayama by using lens in the form of a dynamic lens whose power/magnification is varied on the basis of electrical potential application or a Fresnel lens as suggested by Blum et al for the purpose of varying the power/magnification or optical performance of the lens to meet a particular application.
Conclusion
Duplicate citations of references are lined-through to prevent any reference from being printed twice on the face of the patent should the preset application pass to issue.
27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THONG Q NGUYEN/Primary Examiner, Art Unit 2872